MHM FINAL: September 30, 2015 [Translation] SEMI-ANNUAL REPORT (During the 55th Term) From: January 1, 2015 To: June 30, 2015 To: Director of Kanto Local Finance Bureau Filing Date: September 30, 2015 Name of the Fund: VANGUARD SMALL-CAP INDEX FUND Name of the Registrant Trust: VANGUARD INDEX FUNDS Name of Trustees: F. William McNabb III, Chairman Address of Principal Office: 100 Vanguard Boulevard, Malvern, Pennsylvania 19355 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Nobuharu Onishi Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report are available for Public Inspection Not applicable. - 1 - 1. STATUS OF INVESTMENT PORTFOLIO (1) Diversification of Investment Portfolio - VANGUARD SMALL-CAP INDEX FUND (Includes All Share Classes) (hereinafter referred to as the "Fund") [See/Fill in the attached excel file] Note 1: Total Net Assets for Investor Shares $ 4,546,699,168.16 as of the end of July Note 2: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 3: The Yen amount is translated for convenience at the rate of $1.00 ¥124.04 (the mean of the exchange rate quotations by The Bank of Tokyo UFJ - Mitsubishi, Ltd. for buying and selling spot U.S. Dollars by telegraphic transfer against Yen on July 31, 2015). The same applies hereafter. Note 4: Since Shares are denominated in U.S. Dollars, the amounts appearing hereafter are all Dollar amounts unless otherwise specifically indicated. Note 5: In this document, money amounts and percentages have been rounded. Therefore, there are cases in which the amount of the total column is not equal to the aggregate amount. Also, translation into Yen is made simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this document, there are cases in which Japanese Yen figures for the same information differ from each other. (2) Results of Past Operations (i) Record of Changes in Net Assets Record of changes in net assets during the one- year period up to and including the end of July 2015 at each end of the month is as follows. - VANGUARD SMALL-CAP INDEX FUND  INVESTOR SHARES [See/Fill in the attached excel file] (ii) Record of Distributions Paid Amount of distributions per Share for each month from August 2014 to July 2015 are shown below. - VANGUARD SMALL-CAP INDEX FUND - INVESTOR SHARES - 2 - [See/Fill in the attached excel file] (iii) Record of Changes in Annual Return Period Annual Return August 1,2014 to July 31, 2015 10.17% Note: Annual Return (%) 100 x (a-b) / b a the Net Asset Value per share on July 31, 2015, including total amount of distributions made during the above period. b the Net Asset Value per share after distribution on July 31, 2014. (3) Miscellaneous (i) Total Return Total Return reflects past performance and doesn’t indicate future performance. The price of shares, yield and return by the actual investment may fluctuate, when investors sell the units, they may get gain or loss. The annual average return includes the fluctuation of the price of the shares, distribution and capital gains. (As of the end of July 2015) past 1 month past 1 year past 3 years past 5 years past 10 since the establishment* years -0.29% 10.23% 18.77% 16.29% 8.65 % 10.76% * The date of the establishment is October 3, 1960. - 3 - (ii) annual performance Year Capital Return Income Return Total Return 2014 6.02% 1.35% 7.37% 2013 36.01 % 1.61 % 37.62 % 2012 16.06 % 1.99% 18.04% 2011 -3.94% 1.14% -2.80% 2010 26.41% 1.31% 27.72% 2009 34.76% 1.36% 36.12% 2008 -37.38% 1.31% -36.07% 2007 -0.12% 1.28% 1.16% 2006 14.38% 1.26% 15.64% 2005 6.30% 1.06% 7.36% 2004 18.72% 1.18% 19.90% 2003 44.32% 1.31% 45.63% 2002 -20.99 % 0.97 % -20.02 % 2001 1.95% 1.15% 3.10% 2000 -3.88% 1.21% -2.67% 1999 21.79% 1.34% 23.13% 1998 -3.97% 1.36% -2.61% 1997 23.18% 1.41% 24.59% 1996 16.63% 1.49% 18.12% 1995 27.19% 1.55% 28.74% 1994 -1.94% 1.43% -0.51% 1993 17.38% 1.32% 18.70% 1992 16.69% 1.51% 18.20% 1991 43.04% 2.22% 45.26% 1990 -19.77% 1.64% -18.13% 1989 9.43% 1.11% 10.54% 1988 24.04% 0.59% 24.63% 1987 -6.98% 0.00% -6.98% 1986 0.19% 0.00% 0.19% 1985 21.47% 1.56% 23.03% 1984 -25.17% 0.00% -25.17% 1983 18.17% 0.00% 18.17% 1982 43.48% 2.97% 46.45% 1981 -2.88% 0.00% -2.88% 4 (iii) monthly performance Total Total Total Total Total Return Return Return Return Return (%) (%) (%) (%) (%) Jun. 1990 Jul, 1992 3.58 Aug. 1994 5.50 Sept. 1996 3.76 Oct. 1998 4.21 0.27 July, 1990 Aug. 1992 -2.44 Sept. 1994 -0.31 Oct. 1996 -1.45 Nov. 1998 5.31 -4.27 Aug. 1990 -12.91 Sept 1992 1.69 Oct. 1994 -0.38 Nov. 1996 4.36 Dec. 1998 6.23 Sep. 1990 Oct. 1992 3.17 Nov. 1994 -3.92 Dec. 1996 2.41 Jan. 1999 1.23 -8.85 Oct. 1990 Nov. 1992 6.98 Dec. 1994 2.57 Jan. 1997 2.27 Feb. 1999 -8.11 -5.96 Nov. 1990 Dec. 1992 3.36 Jan. 1995 -1.00 Feb. 1997 -2.46 Mar. 1999 1.48 7.84 Dec. 1990 Jan. 1993 3.77 Feb. 1995 3.64 Mar. 1997 -4.74 Apr. 1999 8.87 4.54 Jan. 1991 Feb. 1993 -1.85 Mar. 1995 2.15 Apr. 1997 0.37 May 1999 1.67 8.58 Feb. 1991 Mar. 1993 3.07 Apr. 1995 2.23 May 1997 11.08 Jun. 1999 5.83 11.38 Mar. 1991 Apr. 1993 -2.84 May 1995 1.87 Jun. 1997 5.24 Jul, 1999 -2.24 6.91 Apr. 1991 May 1993 4.25 Jun. 1995 4.95 Jul, 1997 5.43 Aug. 1999 -3.79 -0.44 May 1991 Jun. 1993 0.27 Jul, 1995 5.82 Aug. 1997 2.24 Sept. 1999 -0.14 4.36 Jun. 1991 Jul, 1993 0.93 Aug. 1995 2.15 Sept. 1997 7.26 Oct. 1999 0.37 -5.45 Jul, 1991 Aug. 1993 4.23 Spt. 1995 1.72 Oct. 1997 -4.42 Nov. 1999 5.98 3.69 Aug. 1991 Sept. 1993 2.85 Oct. 1995 -4.34 Nov. 1997 -0.52 Dec. 1999 11.46 4.08 Sep. 1991 Oct. 1993 2.59 Nov. 1995 3.93 Dec. 1997 1.66 Jan. 2000 -1.69 0.42 Oct. 1991 Nov. 1993 -2.88 Dec. 1995 2.81 Jan. 1998 -1.60 Feb. 2000 16.51 2.74 Nov. 1991 Dec. 1993 3.29 Jan. 1996 0.16 Feb. 1998 7.49 Mar. 2000 -6.69 -4.94 Dec. 1991 Jan. 1994 3.64 Feb. 1996 3.43 Mar. 1998 4.15 Apr. 2000 -5.96 8.05 Jan. 1992 7.96 Feb. 1994 -0.37 Mar. 1996 1.87 Apr. 1998 0.50 May 2000 -5.78 Feb. 1992 3.50 Mar. 1994 -5.07 Apr. 1996 5.59 May 1998 -5.36 Jun. 2000 9.29 Mar. 1992 -3.38 Apr. 1994 0.72 May 1996 3.93 Jun. 1998 -0.16 Jul, 2000 -3.38 Apr. 1992 -3.04 May 1994 -0.84 Jun. 1996 -3.79 Jul, 1998 -7.98 Aug. 2000 7.60 May 1992 1.18 Jun. 1994 -3.26 Jul, 1996 -8.45 Aug. 1998 -19.29 Sept. 2000 -2.98 Jun. 1992 -4.80 Jul, 1994 1.75 Aug. 1996 5.94 Sept. 1998 7.53 Oct. 2000 -4.34 5 Total Total Total Total Total Return Return Return Return Return (%) (%) (%) (%) (%) Nov. 2000 -10.27 Dec. 2002 -5.59 Jan. 2005 -3.58 Feb. 2007 -0.12 Mar. 2009 -9.48 Dec. 2000 8.61 Jan. 2003 -2.75 Feb. 2005 2.09 Mar. 2007 1.22 18.25 Apr. 2009 Jan. 2001 5.25 Feb. 2003 -3.02 Mar. 2005 -2.26 Apr. 2007 2.67 May, 2009 3.74 Feb. 2001 -6.60 Mar. 2003 1.22 Apr. 2005 -4.61 May. 2007 4.41 Jun. 2009 1.16 Mar. 2001 -4.87 Apr. 2003 9.36 May. 2005 6.17 Jun. 2007 -1.60 Jul. 2009 9.68 Apr. 2001 7.76 May 2003 9.54 Jun. 2005 3.52 Jul. 2007 -5.76 Aug. 2009 4.46 May 2001 2.45 Jun. 2003 2.01 Jul. 2005 6.25 Aug. 2007 -1.34 Sept. 2009 6.34 Jun. 2001 4.19 Jul, 2003 5.36 Aug. 2005 -1.67 Sept. 2007 2.15 Oct. 2009 -6.64 Jul, 2001 -5.31 Aug. 2003 4.83 Sept. 2005 0.71 Oct. 2007 2.62 Nov. 2009 3.33 Aug. 2001 -3.23 Sept. 2003 -1.64 Oct. 2005 -3.23 Nov. 2007 -6.79 Dec. 2009 7.88 Sept. 2001 -13.47 Oct. 2003 8.11 Nov. 2005 4.61 Dec. 2007 -0.72 Jan. 2010 -3.35 Oct. 2001 5.79 Nov. 2003 3.77 Dec. 2005 -0.06 Jan. 2008 -6.23 Feb. 2010 4.97 Nov. 2001 7.75 Dec. 2003 2.40 Jan. 2006 7.85 Feb. 2008 -2.65 Mar. 2010 8.08 Dec. 2001 6.05 Jan. 2004 3.94 Feb. 2006 -0.16 Mar. 2008 -0.50 Apr. 2010 5.54 Jan. 2002 -1.06 Feb. 2004 1.36 Mar. 2006 4.18 Apr. 2008 5.48 May, 2010 -7.80 Feb. 2002 -2.70 Mar. 2004 1.18 Apr. 2006 0.03 May, 2008 5.16 Jun. 2010 -7.57 Mar. 2002 8.02 Apr. 2004 -4.77 May. 2006 -4.94 Jun. 2008 -8.90 Jul. 2010 7.16 Apr. 2002 0.92 May. 2004 1.92 Jun. 2006 0.20 Jul. 2008 1.67 Aug. 2010 -6.61 May 2002 -4.33 Jun. 2004 4.06 Jul. 2006 -3.31 Aug. 2008 3.13 Sept. 2010 11.98 Jun. 2002 -4.52 Jul. 2004 -5.88 Aug. 2006 2.27 Sept. 2008 -9.41 Oct. 2010 4.08 Jul, 2002 -15.05 Aug. 2004 -0.35 Sept. 2006 0.86 Oct. 2008 -21.56 Nov. 2010 3.07 Aug. 2002 -0.25 Sept. 2004 4.21 Oct. 2006 5.20 Nov. 2008 -11.45 Dec. 2010 7.72 Sept. 2002 -7.20 Oct. 2004 2.23 Nov. 2006 3.10 Dec. 2008 5.58 Jan. 2011 0.86 Oct. 2002 3.21 Nov. 2004 7.57 Dec. 2006 0.01 Jan. 2009 -10.25 Feb. 2011 5.34 Nov. 2002 8.88 Dec. 2004 3.62 Jan. 2007 2.39 Feb. 2009 -11.96 Mar. 2011 2.42 - 1 - Total Total Total Total Total Return Return Return Return Return (%) (%) (%) (%) (%) Apr. 2011 2.94 3.61 -0.87 May, 2013 Jun. 2015 May 2011 -2.03 -0.99 -0.29 Jun. 2013 Jul. 2015 Jun. 2011 -1.99 6.66 Jul. 2013 Jul. 2011 -3.72 Aug. 2013 -3.17 Aug. 2011 -8.31 Sep. 2013 5.69 Sept, 2011 -11.00 Oct. 2013 3.27 Oct, 2011 15.26 Nov. 2013 2.71 Nov. 2011 -0.41 Dec. 2013 2.57 Dec. 2011 0.22 Jan. 2014 -2.07 Jan. 2012 6.95 Feb. 2014 5.06 Feb. 2012 3.19 Mar. 2014 -0.31 Mar. 2012 2.30 Apr. 2014 -2.33 Apr. 2012 -0.93 May, 2014 1.17 May, 2012 -6.78 Jun. 2014 4.96 Jun. 2012 4.51 Jul. 2014 -4.94 Jul. 2012 -0.82 Aug, 2014 4.97 Aug. 2012 3.47 Sep. 2014 -5.31 Sep. 2012 2.73 Oct. 2014 4.48 Oct. 2012 -1.46 Nov. 2014 0.98 Nov. 2012 1.16 Dec. 2014 1.25 Dec. 2012 3.07 -2.17 Jan. 2015 6.35 5.82 Jan. 2013 Feb. 2015 Feb. 2013 1.33 Mar. 2015 1.18 4.69 -1.69 Mar. 2013 Apr. 2015 0.14 2.00 Apr. 2013 May, 2015 - 1 - (iv) The contents of the portfolio (as of the end of July 2015) Fund Asset Allocation Cash 0.44% Shares 99.56% The number of the shares 1,494 The average market capitalization $ Billion Dollars PER 29.5 x PBR 2.5 x ROE 11.8 % The rate of gain 12.7 % The fluctuation of sell and purchase 9.7 % (as of fiscal year end December) Cash ratio 0.1 % (v) Risk analysis (as of the end of July 2015) R Squared 1.00 Beta 1.00 Note 1 R Squared and Beta are calculated from trailing 36-month fund returns relative to the Spliced Small-Cap Index. The Spliced Small-Cap Index reflects performance of the Russell 2000 Index through May 16, 2003, performance of the MSCI US Small Cap 1750 Index through January 30, 2013, and performance of the CRSP US Small-Cap Index thereafter Note 2 “R Squared” is a measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by the fund’s target index benchmark and by an overall market index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-Squared would be 1.00. If the fund’s returns bore no relationship with the index’s returns, its R-Squared would be 0. Note 3 “Beta” is a measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of the fund’s target index benchmark and an overall market index. Each index is assigned a Beta of 1.00. Compared with a given index, a fund with a Beta of 1.20 would have seen its share price rise or fall by 12% when the index rose or fell by 10%. However, a fund’s beta should be reviewed in conjunction with its R-squared. The lower the R-squared, the less correlation there is between the fund and the benchmark, and the less reliable the beta is as an indicator of volatility. - 2 - 3 RECORD OF SALES AND REPURCHASE Record of sales and repurchase during the following period and number of outstanding Shares of the Fund as of the end of July 2015 are as follows: Small-Cap Index Fund - Investor Shares August 1, 2014- July 31, 2015 Number of Units Number of Units Number of Units Outstanding Previous year Number of Units Repurchased Outstanding Sold (in thousands) (in thousands) (in thousands) A B C A + B - C 90,267 U.S Figures 15,963 27,797 78,433 (130,710) Sales in Japan (11,435) (17,742) (124,403) Note : The figures in parentheses show those sold, repurchased and outstanding in Japan. 3. OUTLINE OF THE FINANCIAL STATUS OF THE FUND [Translation of Unaudited Semi-annual Accounts will be incorporated.] 4. OUTLINE OF THE MANAGEMENT COMPANY (1) Amount of Capital Stock Not applicable. (2) Description of Business and Outline of Operation The Trust may carry out any administrative and managerial act, including the purchase, sale, subscription and exchange of any security, and the exercise of all rights directly or indirectly pertaining to the Fund’s assets. The Trust has retained The Vanguard Group, Inc., as Investment Management Company and Transfer and Dividend Paying Agent; and JP Morgan Chase Bank, as Custodian, to hold the assets of the Fund in custody. (3) Miscellaneous - 3 - There are no known facts, such as legal proceedings, which are expected to materially affect the Fund and/or the Investment Management Company within the six-month period preceding the filing of this Semi-annual Report. 5. FINANCIAL CONDITIONS OF THE MANAGEMENT COMPANY Not Applicable. - 4 - [Translation] Filed Document: Document was filed with: Filing Date: Name of the Issuer: Name of Representative: Amendment to Securities Registration Statement Director of Kanto Local Finance Bureau September 30, 2015 VANGUARD INDEX FUNDS F. William McNabb III Chairman Address of Principal Office: 100 Vanguard Boulevard, Malvern, Pennsylvania 19355 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Nobuharu Onishi Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - 5 - Offering or Sale for Registration Name of the Fund Making VANGUARD INDEX FUNDS Offering or Sale of Foreign VANGUARD SMALL-CAP INDEX FUND Investment Fund Securities: Aggregate Amount of Foreign The approximate amount of the limit: U.S. $1.0 billion Investment Fund Securities to be (approximately ¥ 124.04 billion)) Offered or Sold: Note : The Yen amount is translated for convenience at the rate of $1.00 ¥ 124.04 (the mean of the exchange rate quotations by The Bank of Tokyo  Mitsubishi UFJ, Ltd. for buying and selling spot Dollars by telegraphic transfer against Yen on July 31, Place for public inspection: Not Applicable - 6 - I. REASON FOR FILING THIS AMENDMENT TO SECURITIES REGISTRATION STATEMENT: This statement purports to amend and update the relevant information of the Securities Registration Statement ("SRS") filed on June 30, 2015 due to the fact that the aforementioned Semi-annual Report was filed today. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. CONTENTS OF THE AMENDMENTS (1) Amendments by filing the Semi-annual Report PART II. INFORMATION CONCERNING THE FUND The following matters in the original Japanese SRS are amended to have the same contents as those provided in the following items of the aforementioned Semi-annual Report: Before amendment After amendment [Original Japanese SRS] [Aforementioned Semi-annual Report] Part II INFORMATION CONCERNING THE FUND I. Description of the Fund I. Status of Investment Portfolio 5. Status of Investment Portfolio (1) Diversification of Investment (1) Diversification of Investment Portfolio Portfolio (3) Results of Past Operations (2) Results of Past Operations (a) Record of Changes in Net Assets a. Record of Changes in Net Assets (Regarding the amounts as at the end (Regarding the amounts as at the of each month during one-year end of each month during one- period from, and including, the year period from, and including, latest relevant date appertaining the latest relevant date to the filing date of the original appertaining to the filing date of Japanese SRS) the aforementioned Semi-annual Report) (b) Record of Distributions Paid b. Record of Distributions Paid (Regarding the amounts as at the end (Regarding the amounts as at the end of each month during one-year period of each month during one-year period from, and including the latest relevant from, and including the latest relevant date of the aforementioned date of the aforementioned Semi-annual Report) Semi-annual Report) (c) Record of Changes in Annual Return c. Record of Changes in Earnings Ratio - 7 - (Add the Earnings Ratio for the period of aforementioned Semi-annual Report) (d) Miscellaneous d. Miscellaneous Record of Sales and Repurchase II. Record of Sales and Repurchase (Add the Record of Sales and Repurchase during one-year period from and including the latest relevant date of the aforementioned Semi-annual Report) With respect to III. Financial Conditions of the Fund in the original SRS, III. Outline of the Financial Conditions of the Fund in the aforementioned Semi-annual Report is added to the original SRS. Other amendments: (1) Diversification of Investment Portfolio USD 124.04 (to be fixed on 7/31/15) VANGUARD SMALL CAP INDEX FUND (All Share Classes) (As of the end of July, 2015) Market Value Type of Assets Name of Country Investment Ratio (%) Total Dollar [Common Stock] UNITED STATES 56,398,505,923 99.56 Sub-Total 56,398,505,923 99.56 Cash, Deposits, and Other Assets (after liabilities) 251,576,772 0.44 $ 56,650,082,695 100% Total (Net Asset Value) 7,026,876.26 Million JPY Note 1: Total Net Assets for Investor Shares: $ 4,546,699,168.16 (as of the end of July, Note 2: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 3: The Yen amount is translated for convenience at the rate of $1.00 ¥ 124.04 (the mean of the exchange rate quotations by The Bank of Tokyo UFJ - Mitsubishi, Ltd. for buying and selling spot U.S. Dollars by telegraphic transfer against Yen on July 31, 2015). The same applies hereafter. Note 4: Since Shares are denominated in U.S. Dollars, the amounts appearing hereafter are all Dollar amounts unless otherwise specifically indicated. Note 5: In this document, money amounts and percentages have been rounded. Therefore, there are cases in which the amount of the “total column” is not equal to the aggregate amount. Also, translation into Yen is made simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this document, there are cases in which Japanese Yen figures for the same information differ from each other. (i) Record of Changes in Net Assets USD 124.04 VANGUARD SMALL CAP INDEX FUND – INVESTOR SHARES (fixed on 7/31/15) Total Net Asset Value Net Asset Value per Share US$ Yen (millions) (millions) US$ Yen 2014 End of July 4,809 596,508 53.28 6,609 2014 End of August 4,955 614,618 55.93 6,938 September 4,457 552,846 52.96 6,569 October 4,595 569,964 55.33 6,863 November 4,609 571,700 55.87 6,930 December 4,606 571,328 55.86 6,928 2015 End of January 4,519 560,537 54.65 6,778 February 4,792 594,400 57.83 7,173 March 4,810 596,632 58.49 7,255 April 4,677 580,135 57.50 7,132 May 4,757 590,058 58.65 7,275 June 4,600 570,584 58.14 7,212 July 4,547 564,010 57.97 7,191 (ii) Record of Distributions Paid VANGUARD SMALL CAP INDEX FUND – INVESTOR SHARES Total Distributions US$ Yen 2014 August - - September - - October - - November - - December 0.707 87.696 2015 Januuary - - February - - March 0.024 2.977 April - - May - - June - - July - - 0.731 (iii) Record of changes in Return VANGUARD SMALL CAP INDEX FUND – INVESTOR SHARES Period Annual Return (%) a b August 1, 2014 to July 31, 2015 10.17 58.70 53.28 (Note) Annual Return (%) 100 x (a – b) / b a Net Asset Value per share as of the end of July, 2015, including total amount of distributions made during the above period. b Net Asset Value per share after distribution as of the end of July, 2014 Net 53.8934 Dist 0.612 07.31.14 53.2814 07.31.13 47.8829 12.55250%
